DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joyce V. Natzmer on 1/8/2021.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. A fluid interface device for delivering fluid to and/or withdrawing fluid from a patient, the device comprising: 
- a peripheral base element;
- a fluid transmission element sealingly connected to the peripheral base element and forming a central portion of the device, the fluid transmission element comprising a front platelet with a primary face and a secondary face opposed thereto, the primary face being in contact with a patient's body fluid region when the device is implanted in the patient, the fluid transmission element further comprising a counterplate sealingly stacked against the secondary face of the front platelet and forming a buffer volume therebetween; the front platelet comprising at least one array of microchannels defining a fluid passage between the buffer volume and the primary face, each of the microchannels having an opening (Di) of 0.2 to 10 µm; 

(i) the opening (Di) of the microchannels is 0.6 to 2 µm and wherein the primary face is provided with guard elements protruding with respect to a plane defined by microchannel exits in the primary face, the guard elements being formed in such manner as to define at least one transversal limitation (Dtr) over each microchannel exit, the transversal limitation being larger than the microchannel opening (Di) and being in a range of 2 to 4 µm; or
(ii) the counterplate is substantially planar and wherein the buffer volume is enclosed within a peripheral protrusion zone of the secondary face of the AppL. No.: 16/060,963 2front platelet; or
(iii) the fluid interface device further comprises a spacer element, the spacer element having a first spacer face that is adhesively connected to an external face of the counterplate, the spacer element comprising traversing channels connecting the first spacer face and a second spacer face, each traversing channel being arranged to form a passage between one of the fluid ports and a corresponding channel opening at the second spacer face; or
(iv) the fluid transmission element and the base element are sealingly connected to each other via a ridge structure surrounding the fluid transmission element, the ridge structure being made of a biocompatible thermoplastic formed around the fluid transmission element by injection molding; or
(v) the fluid interface device is configured as an elongated body having a proximal end, a distal end and a lateral surface therebetween, the front platelet of the fluid transmission element being disposed to form part of the lateral surface, wherein: 
a) the elongated body is provided with a longitudinal passage extending from the distal end to the proximal end, 
b) the front platelet and the counterplate are made of Si and/or Si3N4, 

d) the buffer volume comprises at least two separate compartments, each compartment being in connection with the at least one microchannel array and two of the at least one fluid port, [[or]] 
e) the elongated body comprises for each fluid port of the at least one fluid port, a fluid passage leading to a channel opening at the proximal end of the elongated body, or
f) the device comprises combinations thereof of a-e; or AppL. No.: 16/060,963 
3(vi) the peripheral base element is configured as a wall section of a tubular segment suitable for containing a patient's body fluid, wherein: 
a) the fluid transmission element and the base element are sealingly connected to each other by means of a ridge structure surrounding the fluid transmission element, the ridge structure being made of a biocompatible thermoplastic formed around the fluid transmission element by injection molding, and wherein the peripheral base element is integrally formed on the tubular segment which is also made of the biocompatible thermoplastic, or 
b) the tubular segment is provided at both ends thereof with means for connecting to a patient's systemic circuit[[.]]
c) the device comprises a combination thereof of a and b; or
	(vii) the device comprises combinations thereof of (i)-(vi).

Claim 3 is being amended as follows:
3. The fluid interface device according to claim 2, wherein each fluid port of the at least one fluid port is arranged in the counterplate.

Claim 4 is CANCELED.

Claim 5 is CANCELED.

Claim 7 is CANCELED.

Claim 8 is CANCELED.

Claim 9 is being amended as follows:
9. The fluid interface device according to claim 1, 

Claim 12 is CANCELED.

Claim 13 is being amended as follows:
13. The fluid interface device according to claim 1, wherein the peripheral base element is sealingly connected to the ridge structure by injection molding thereon a covering part or by ultrasonic welding.

Claim 14 is being amended as follows:
14. The fluid interface device according to claim 1, wherein the peripheral base element is formed as a foamed pad of a thermoplastic fluoropolymer which is suitable for implantation in a patient's AppL. No.: 16/060,963 6blood vessel wall, and wherein the 
Claim 17 is CANCELED.

Claim 18 is being amended as follows:
18. The fluid interface device according to claim 1, wherein the distal end of the elongated body has a pointed shape.

Claim 19 is CANCELED.

Claim 21 is CANCELED.

Claim 22 is CANCELED.

Claim 23 is CANCELED.

Claim 24 is CANCELED.

Claim 25 is CANCELED.

Claim 26 is being amended as follows:
26. The fluid interface device according to claim 1, wherein the two separate compartments are arranged at one side of the elongated body.  

Claim 27 is CANCELED.

Claim 28 is being amended as follows:
28. The fluid interface device according to claim 1, wherein said proximal end is provided with means for attaching a fluid supply connector to each one of said corresponding channel openings.

Claim 29 is CANCELED.

Claim 30 is CANCELED.

Claim 31 is CANCELED.

Claim 32 is being amended as follows:
32. A system for delivering fluid to and/or withdrawing fluid from a patient's body region, the system comprising; 
a fluid interface device for delivering fluid to and/or withdrawing fluid from [[a]] the patient, the device comprising: 
- a peripheral base element; 
the patient's body fluid region when the device is implanted in the patient, the fluid transmission element further comprising a counterplate sealingly stacked against the secondary face of the front platelet and forming a buffer volume therebetween; the front platelet comprising at least one array of microchannels defining a fluid passage between the buffer volume and the primary face, each of the microchannels having an opening (Di) of 0.2 to 10 µm; 
- the fluid transmission element having at least one fluid port for fluid delivery to and/or fluid withdrawal from the buffer volume, 
fluid storage means and fluid transfer means for controlled fluid delivery to and fluid withdrawal from the buffer volume via the at least one fluid port, the system being configured to be able to perform at least the following steps according to a pre-defined step sequence: 
a) running [a] flushing medium through the buffer volume; AppL. No.: 16/060,963 
10b) running [the] flushing medium through the at least one microchannel[[s]] array; 
c) withdrawing patient's body fluid through the at least one microchannel[[s]] array; and 
d) delivering a therapeutic agent to the patient, wherein 
the fluid transfer means: 
are configured as transdermal tubing; or 
comprise: 
- a subcutaneously implantable injection port having at least one injection chamber, each injection chamber having an upper inlet opening covered by a pierceable septum and an exit opening; 
of the first or second end and/or 
wherein the system further comprises means for establishing a continuous or intermittent flow of supply medium through the buffer volume, whereby a fraction of the supply medium is delivered to the patient through the fluid transmission element.

Claim 34 is CANCELED.

Claim 35 is CANCELED.

Claim 37 is being amended as follows:
37. A method of operating a system for delivering fluid to and/or withdrawing fluid from a patient's body region, the system comprising: 
providing: 
a fluid interface device for delivering fluid to and/or withdrawing fluid from [[a]] the patient, the device comprising: 
- a peripheral base element; 
the patient's body fluid region when the device is implanted in the patient, the fluid transmission element further comprising a counterplate sealingly stacked against the secondary face of the front platelet and forming a buffer volume therebetween; the front platelet comprising at least one array of microchannels defining a fluid passage between the buffer volume AppL. No.: 16/060,963 12and the primary face, each of the microchannels having an opening (Di) of 0.2 to 10 µm; 
- the fluid transmission element having at least one fluid port for fluid delivery to and/or fluid withdrawal from the buffer volume, 
fluid storage means and fluid transfer means for controlled fluid delivery to and fluid withdrawal from the buffer volume via the at least one fluid port, 
the system being configured to be able to perform at least the following steps according to a pre-defined step sequence: 
a) running [a] flushing medium through the buffer volume; 
b) running the flushing medium through the at least one microchannel[[s]] array; 
c) withdrawing patient's body fluid through the at least one microchannel[[s]] array; and 
d) delivering a therapeutic agent to the patient, 
the flushing medium is delivered to the buffer volume so as to maintain an overpressure relative to a base pressure in the patient's body region when the system is not withdrawing patient's body fluid or delivering a therapeutic agent to the patient, thereby preventing any flow from the patient's body region through the microchannels into the buffer volume.

Claim 38 is being amended as follows:
38. A method for delivering fluid to and/or withdrawing fluid from a patient's body region, comprising:
providing a fluid interface device for delivering fluid to and/or withdrawing fluid from [[a]] the patient, the device comprising:
-    a peripheral base element;
-    a fluid transmission element sealingly connected to the peripheral base element and forming a central portion of the device, the fluid transmission element comprising a front platelet with a primary face and a secondary face opposed thereto, the primary face being in contact with [[a]] the patient's body fluid region when the device is implanted in the patient, the fluid transmission element further comprising a counterplate sealingly stacked against the secondary face of the front platelet and forming a buffer volume therebetween; the front platelet comprising at least one array of microchannels defining a fluid passage between the buffer volume and the primary face, each of the microchannels having an opening (Di) of 0.2 to 10 µm;
- the fluid transmission element having at least one fluid port for fluid delivery to and/or fluid withdrawal from the buffer volume, and 
at least one microchannel[[s]] array and/or delivering the fluid/the therapeutic agent to the patient.

Allowable Subject Matter
Claims 1-3, 6, 9-11, 13-16, 18, 20, 26, 28, 32, 33, 37, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the applicant has pointed out in their Remarks filed 12/28/2020, while discussing the previous office action (Non-Final Rejection mailed 6/25/2020):
		On page 11 of the Action, the Office noted that:
claims 4, 7, 12-14, 19, 21, 23, 25, 27-28, 30-31, 33, 35, and 37 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, and
claims 9-11, 16, 20, 34, and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
…
…applicant has rewritten the claim as follows:
claim 1: integrated the subject matter of claims 4, 7, 9, 12, 19, 21, 23, 25, 27, 30 and 31 as alternatives, as (i) for claim 4, (ii) for claim 7, (iii) for claim 9, (iv) for claim 12, (v) a) - e) for claims 19, 21, 23, 25 and 27 and (vi) a) and b) for claims 30 and 31;
claim 32: was brought into independent form by integrating the limitations of claim 1 and integrated the subject matter of claims 33, 34, 35 as alternatives; and 
claims 37 and 38: were brought into independent form by integrating the limitations of claim 1 and, in case of claim 37, also claim 32.

Applicant’s amendments as submitted created various 112 issues. However, the examiner spoke with the attorney and proposed an examiner’s amendment as attached (which is substantially the same as the above examiner’s amendment) in order to current these issues by canceling numerous dependent claims.

Claims 2, 3, 6, 9-11, 13-16, 18, 20, 26, and 28 depend from claim 1.
As to claim 32, the applicant has incorporated subject matter from previous claims 33, 34, and 35 as options to combine with the rest of 32. Each of these options, when combined with the rest of claim 32, would not have been obvious to one having ordinary skill in the art, including in view of the prior art which includes Connelly and Gartstein.
Claim 33 depends from claim 32.
As to claims 37 and 38, the applicant has rewritten each of these claims into independent form. Each of claims 37 and 38 were indicated as being allowable if rewritten into independent form for the reasons noted in the 6/25/2020 office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783